



Exhibit 10.26






Director Compensation Summary Term Sheet


During calendar year 2019, each non-employee member of the Board was entitled to
receive an aggregate of $140,000 in cash and restricted stock. The cash portion
of the compensation was paid quarterly in $12,500 increments. The remainder of
such compensation was paid in restricted shares of the Company’s Class A common
stock, and vested on December 31, 2019 to individuals who were on the Board on
December 31, 2019.


In addition to the foregoing, for 2019 each non-employee director was entitled
to receive $1,500 for each Board or committee meeting attended. Further, the
Chairman of each of the Executive Committee, the Nominating and Corporate
Governance Committee, and the Compensation Committee was paid an additional
retainer of $2,500 per quarter. The Chairman of the Audit Committee was paid a
retainer of $4,250 per quarter. In addition to the amounts set forth above, the
Chairman of the Board was entitled to receive (i) a retainer of $100,000,
payable quarterly in restricted shares of the Company’s Class A Common Stock
pursuant to the terms of the Crawford & Company Non-Employee Director Stock
Plan.


During calendar year 2020, each non-employee member of the Board is entitled to
receive an aggregate of $140,000 in cash and restricted stock. The cash portion
of the compensation will be paid quarterly in $12,500 increments. The remainder
of such compensation will be paid in restricted shares of the Company’s Class A
common stock, and will vest on December 31, 2020 to individuals who are on the
Board on December 31, 2020.


In addition to the foregoing, for 2020 each non-employee director is entitled to
receive $1,500 for each Board or committee meeting attended. Further, the
Chairman of each of the Executive Committee, the Nominating and Corporate
Governance Committee, and the Compensation Committee is paid an additional
retainer of $2,500 per quarter. The Chairman of the Audit Committee is paid a
retainer of $4,250 per quarter. In addition to the amounts set forth above, the
Chairman of the Board is entitled to receive a retainer of $100,000, payable
quarterly in restricted shares of the Company’s Class A Common Stock pursuant to
the terms of the Crawford & Company Non-Employee Director Stock Plan.







